Citation Nr: 1727356	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to an initial rating in excess of 10 percent for traumatic facial scars. 

6.  Entitlement to an initial compensable rating for a lumbar spine disability, muscular low back pain. 

7.  Entitlement to an initial compensable rating for chronic iritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 1997 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2011.  A Statement of the Case (SOC) was issued in May 2013.  A timely VA Form 9 was received in June 2013.  A Supplemental Statement of the Case (SSOC) was issued in June 2014.  The appeal was certified to the Board in October 2014.

The issues of entitlement to service connection for right and left ankle disabilities and entitlement to initial compensable ratings for a lumbar spine disability and chronic iritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The most probative evidence establishes that the appellant does not have a current right knee disability for which service connection may be granted.  

2.  The most probative evidence establishes that the appellant does not have a current left knee disability for which service connection may be granted.  

3.  The appellant's traumatic facial scars exhibit one characteristic of disfigurement, but no distortion or asymmetry of the facial features and no limitation of function.

4.  The appellant's scar below the edge of his lower lip also exhibits pain.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  A left knee disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

3.  The criteria for an initial rating in excess of 10 percent for traumatic facial scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

4.  The criteria for a separate initial 10 percent rating for a painful facial scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As set forth in more detail below, X-ray studies have shown that the appellant does not exhibit arthritis of the right or left knee.  Thus, this provision is not for application.  
      
      C.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		1.  Scars

Scars of the head, face or neck are evaluated under Diagnostic Code 7800.  Under those criteria, a scar of the head, face, or neck with one characteristic of disfigurement is rated as 10 percent disabling.

A 30 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. 

A 50 percent rating is assigned for palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. 

Where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, an 80 percent rating is assigned.

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  (1) scar is five or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

In addition, there are other potentially applicable diagnostic codes pertaining to scars.  The Board has considered these provisions to the extent they may avail the appellant of a higher rating.  

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.  As set forth in more detail below, the appellant's facial scars are not deep nor do they cause limitation of motion.  Thus, this provision does not avail the appellant of a higher rating.  

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.  As set forth in more detail below, the appellant's facial scars do not cover an area of 144 square inches or more.  Thus, this provision does not avail the appellant of a higher rating.  

Diagnostic Code 7803 provides a maximum 10 percent rating for a superficial scar which is unstable.  Note (1) to this code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  As set forth in more detail below, the appellant's facial scars are not unstable.  Thus, this provision does not avail the appellant of a higher rating or a separate compensable rating.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for one or two superficial scars which are unstable or painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804.  As set forth in more detail below, the Board has determined that the appellant's facial scar is productive of pain and has assigned a separate rating to account for these symptoms.  

III.  Analysis

      A.  Entitlement to service connection for a right knee disability

In pertinent part, the appellant's service treatment records show that in June 1999, he was treated for a right knee laceration after he tripped and fell.  On examination, a four centimeter laceration over the right patella was noted.  There was minimal bleeding and discharge but no other pathology of the knee joint was noted.  The laceration was treated.  The remaining service treatment records are negative for complaints or abnormalities with respect to the appellant's right knee.  In November 2000, the appellant underwent a confinement physical examination.  He relayed multiple orthopedic complaints at that time, but none regarding the knees.  On examination, his lower extremities were determined to be within normal limits.

In pertinent part, the post-service record on appeal shows that in January 2011, the appellant was afforded a VA medical examination in connection with his claim of service connection for a right knee disability.  The examiner noted that the appellant had a parachutist badge with over forty jumps.  In addition, he noted that the appellant had been treated for a laceration of the right knee during active duty.  The appellant reported that his knee still bothered him after exercise.  He was taking no medication due to rebound headaches.  

After examining the appellant and reviewing the record, the examiner's diagnosis was "right knee - no diagnosis."  The examiner explained that he was unable to diagnose the appellant as having a right knee disability as both physical examination and X-ray studies had been normal.  The examiner acknowledged that the appellant had been treated for a right knee injury in service but indicated that no permanent pathology of the right knee was evident on examination.  

The Board notes that post-service VA and private medical records similarly do not contain evidence showing that the appellant has been diagnosed as having a right knee disability.  The appellant has not contended otherwise.  Indeed, the brief from the appellant's representative, received in February 2017, notes that the post-service medical records in the claims file from VA and private sources do not show treatment for either knee.

The Board acknowledges the appellant's statements to the effect that he experiences knee pain.  The Court, however, has held that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In summary, the Board has carefully considered the service treatment records showing that the appellant sustained a right knee injury in service.  That an injury occurred during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record shows that the appellant did not develop a chronic right knee disability in service as a result of his in-service injury or any other event.  Both the service treatment records and the post-service treatment records contain no indication of a chronic right knee disability.  Moreover, as set forth above, the appellant's right knee was examined at the January 2011 VA medical examination and the examiner affirmatively determined that no pathology was present to warrant a diagnosis of a right knee disability.  There is no other probative evidence of a right knee disability.  Again, the appellant's reports of right knee pain, standing alone, are not enough to constitute a disability for which service connection can be granted.  

As the evidence of record does not show any objective pathology of the right knee, or any diagnosed right knee disability, the preponderance of the evidence is against the claim for service connection for a right knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Entitlement to service connection for a left knee disability

The appellant's service treatment records do not record any complaints or treatment with respect to the appellant's left knee.  The Board notes that the appellant denied any complaints regarding his left knee in his November 2000 confinement physical examination.  The appellant's lower extremities were noted to be within normal limits on the confinement physical examination report. 

The appellant was afforded a VA examination in January 2011 for his left knee.  The appellant reported that he did not remember a specific injury but his left knee began hurting him in 2005.  The appellant reported treating the pain with ibuprofen until his civilian doctor told him he was having rebound headaches.  Again, similar to the conclusions regarding the appellant's right knee disability, the examiner determined that he was unable to make a diagnosis of disability regarding the appellant's left knee absent any pathology on clinical evaluation or radiographic studies.  

The VA and private medical records in the claims file do not show evidence of a current left knee disability.  There is no medical or lay evidence that the appellant currently suffers from a left knee disability beyond his complaints of pain and soreness.  As discussed above, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The brief from the appellant's representative, received in February 2017, states that the medical records in the claims file from VA and private sources do not show treatment for either knee.

As the evidence of record does not show any pathology of the left knee, or any diagnosed left knee disability, the preponderance of the evidence is against the claim for service connection for a left knee disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      E.  Entitlement to an initial rating in excess of 10 percent for traumatic facial scars

The appellant was afforded a VA examination for his scars in January 2011.  The appellant was noted to have a scar just below the edge of his lower lip in mid-line curvilinear and a scar below chin in mid-line curvilinear scar superficial, elevated, with no other irregularities.  There was no skin breakdown over the scars.  The appellant was noted to report pain.  The maximum width was noted to be 0.2 cm and the maximum length was noted to be 1.5 cm.  The scars were noted to be superficial, with no abnormal texture, with no hypo- or hyper-pigmentation, and no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was elevated or depressed.  The scars were not adherent to underlying tissue.  The appellant was diagnosed with traumatic facial scars, well-healed, without sequelae.  No features or set of paired features on the head, face, or neck showed gross distortion or asymmetry.  It was noted that there were no significant effects on the appellant's occupation and that there were no effects on the appellant's usual daily activities.  The appellant's claims file and medical records were reviewed.

A statement from the appellant, received in June 2013, is of record.  The appellant stated that he believes that additional characteristics of disfigurement and pain from his two facial scars, below his lower lip and on his chin, entitle him to rating under both Diagnostic Codes 7800 and 7804 as each scar has two characteristics of disfigurement.  In that regard, the appellant states that each scar is wider than 1/4 inch at the widest part and has a surface contour of scar elevated upon palpation.  The appellant reported that he routinely cuts both scars open when shaving, as the scars are elevated.  Photographs of the scars were provided by the appellant.  The appellant further stated that the scar below his lower lip remains painful and sore.  He explained that this scar was a result of his teeth piercing through his lip and there is a scar on both the outside and the inside of the lip.  The appellant stated that every time he moves his jaw or lower lip, he feels the scar and it becomes painful and sore.  The appellant reiterated these claims in a statement received in June 2014 and stated that he wanted each scar to be rated separately.

The brief from the appellant's representative was received in February 2017.  It is noted that the appellant's scars are located on his head, face, or neck area and measure 1.5 cm in length and 0.2 cm in width (0.05 inches overall).  The scar's underlying soft tissue is intact.  The scars are not adherent to underlying disuse. 

The RO has rated the appellant's scars pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, the rating criteria for evaluating disfigurement of the head, face, and neck.  The evidence reflects that the appellant has (1) a 1.5 by 0.2 cm. scar just below the edge of the lower lip in mid-line curvilinear and (2) a 1.5 by 0.2 cm. scar below the chin in mid-line curvilinear scar superficial, elevated, with no other irregularities.  Both scars were noted to have resulted from the same injury during active service.  During the January 2011 VA examination, the maximum width of either scar was noted to be 0.2 cm., and the maximum length of either was noted to be 1.5 cm.

Note (5) states that the characteristic or characteristics of disfigurement may be caused by one or more scars.  Id.  Thus, both of the appellant's facial scars are to be evaluated together.  Because the only characteristic of disfigurement is elevation, a rating of 10 percent, but no higher, is warranted for the appellant's scars of the head, face, or neck.

In that regard, although the appellant stated that each scar is wider than 1/4 inch wide at the widest part, the Board finds the VA medical examiner's measurements to be more probative of the size of the appellant's scars.  The VA medical examiner measured the scars to be 0.2 cm wide at the widest part.  Moreover, the Board has also reviewed the color photographs of the appellant's scars in the record and has determined that they support the VA medical examiner's measurements.

Note (4) of Diagnostic Code 7800 states that disabling effects other than disfigurement should be separately evaluated.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As noted above, the appellant reported that the scar below his lower lip is painful on numerous occasions and the scar was noted to be painful during the January 2011 VA examination.  For one or two scars that are unstable or painful, a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id.

As the appellant's scar below his lower lip is painful, the Board finds that an initial 10 percent rating under Diagnostic Code 7804 is warranted in addition to his initial 10 percent rating under Diagnostic Code 7800.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for traumatic facial scars is denied.

Entitlement to an initial rating of 10 percent for painful scar is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

I. and II.  Entitlement to service connection for right and left ankle disabilities 

The appellant was afforded a VA examination in January 2011 for his claimed right and left ankle disabilities in which the examiner stated that he was unable to make a diagnosis of disability regarding his right or left ankle because both the examination and X-rays were normal.  However, a May 2011 private clinical note states that the appellant reported a painful "popping" ankle that had been present for some time.  X-rays taken by the private physician also showed no abnormalities with respect to either ankle.  The private physician also stated that an MRI should be used for further evaluation.  Other statements from the appellant in the record describe his ankles or feet as "snapping" and "cracking" painfully since 2005.  The appellant contends that this is due to his numerous parachute jumps during active service, during which he would land hard on his feet.  Given the evidence of record, the Board concludes that an additional VA examination is necessary to determine whether the appellant has a current right or left ankle disability, and if so, whether it is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III.  Entitlement to an initial compensable rating for lumbar spine disability

The appellant was afforded a VA examination of his lumbar spine disability in January 2011.  Examination revealed symmetry in appearance and full range of motion without pain.  However, in a statement received in July 2014, the appellant states that the left side of his body is visibly swollen and different from his right side.  He also indicated that he experiences pain in his lower back with movement as well as flare-ups of pain.  

In light of the appellant's contentions, a VA medical examination is necessary to ensure that the current severity of all symptoms associated with his service-connected low back disability are identified.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

IV.  Entitlement to an initial compensable rating for chronic iritis

The record on appeal appears to be incomplete with respect to this issue.  

In a July 2014 statement, the appellant reported that he suffers from incapacitating episodes of iritis, lasting from two to four weeks.  He indicated that he had been treated, and continues to receive treatment, for iritis by private providers as he has been unable to get an ophthalmology appointment during a flare-up at the Durham VA Medical Center.  He indicated that he had been seen by private optometrists, ophthalmologists, neurologists, and neuroophthalmologist in an attempt to lessen or cure his service-connected iritis.  

The appellant provided a copy of a private clinical note from an ophthalmologist, received in March 2010.  The appellant provided the ophthalmologist's address and phone number on the copy of the clinical note.  It does not appear that an attempt to obtain additional records from this provider, or any other provider, has been made.  As these records are highly relevant to the claim, a remand is required.  

In addition, in light of the appellant's reports of incapacitating episodes, the Board finds that an additional VA medical examination is necessary to determine the current severity of the appellant's service-connected iritis.  See 38 C.F.R. § 3.159(c) (2016); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the appellant since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Contact the appellant and request that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims, to include records of treatment for his service-connected iritis from his private optometrists, ophthalmologists, neurologists, and neuroophthalmologists.  Undertake appropriate efforts to obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

3.  Schedule the appellant for a VA medical examination to determine the nature and etiology of any current right or left ankle disability.

All necessary studies and tests should be conducted.  In that regard, the examiner should specifically address the May 2011 private clinical note which states that an MRI should be used for further evaluation of the appellant's reported symptoms.

The examiner should specifically address the appellant's reported painful snapping, cracking, and popping in the ankles or feet that he states has occurred since 2005.

If the examiner determines that a right or left ankle disability is present, he or she should comment on the etiology of those disabilities, to include stating whether it is at least as likely as not that those disabilities are causally related to his active service or any incident therein, to include a right ankle injury in September 1999 or multiple parachute jumps.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

4.  Schedule the appellant for a VA medical examination to determine the current severity of his service-connected lumbar spine disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all symptomatology and pathology associated with the appellant's service-connected low back disability and comment on the severity of those symptoms and pathology.  In that regard, the examiner should address the appellant's July 2014 statement that the left side of his body is visibly swollen and that he experiences pain on movement of his low back.   

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

5.  Schedule the appellant for a VA medical examination to determine the current severity of his service-connected iritis.   

All necessary studies and tests should be conducted and the examiner should specifically address the appellant's statements regarding the frequency of incapacitating iritis episodes and his visual impairment.

The examiner must provide a clear rationale for all opinions provided.  If any opinion cannot be provided without resort to speculation, the examiner must state this and explain why.

6.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


